DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Withdrawn
1.	The 35 U.S.C. 103(a) rejection of claims 1-5 unpatentable over Juzkow et al. in view of Liu et al. has been withdrawn. 
2.	 The 35 U.S.C. 103(a) rejection of claims 16,37 unpatentable over Juzkow et al. in view of Liu et al. and in further view of Fischbach et al. has been withdrawn.
New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Wu et al. (US20150207143)
As to claim 1, Wu et al. discloses a self-standing electrode comprising: a body comprising a composite material (12) having electrode active material particles in a three dimensional cross-linked network of carbon nanotubes, a member (14) extending outward from the body, the member comprising the composite material; and a battery tab (16) secured to the member (paragraph 0033, figure 2 number 12, 14, 16).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20150207143) in view of Juzkow et al. (US.8465871)
	Wu et al. discloses the self standing electrode above. Wu et al. fail to disclose 
wherein the battery tab secured to the member comprises a single sheet of metal that is in contact with a first face and a second face of the member. Juzkow et al. teaches wherein the battery tab secured to the member comprises a single sheet of metal that is in contact with a first face and a second face of the member for the purpose of providing strong binding to the current collector and maintaining high electrical conductivity and low impedance across the junction of tab and current collector (col. 5 lines 51-54, col. 6 lines 64-66).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Wu et al. with wherein the battery tab 
As to claim 4, Wu et al. fail to disclose wherein a first portion of the single sheet of metal that is in contact with the first face of the member is connected to a second portion of the single sheet of metal that is in contact with the second face of the member via one or more welds, rivets, staples, clamps or clips. 
Juzkow et al. teaches wherein a first portion of the single sheet of metal that is in contact with the first face of the member is connected to a second portion of the single sheet of metal that is in contact with the second face of the member via one or more welds, rivets, staples, clamps or clips member for the purpose of providing strong binding to the current collector and maintaining high electrical conductivity and low impedance across the junction of tab and current collector (col. 5 lines 49).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Wu et al. with wherein a first portion of the single sheet of metal that is in contact with the first face of the member is connected to a second portion of the single sheet of metal that is in contact with the second face of the member via one or more welds, rivets, staples, clamps or clips member for the purpose of providing strong binding to the current collector and maintaining high electrical conductivity and low impedance across the junction of tab and current collector (col. 5 lines 49).


Juzkow et al. teaches wherein the battery tab secured to the member comprises two sheets of a metal that are in contact with a first face and a second face of the member, and that are connected to each other via one or more welds, rivets, staples, clamps or clips for the purpose of providing strong binding to the current collector and maintaining high electrical conductivity and low impedance across the junction of tab and current collector (col. 6 lines 64-66,col. 5 line 49).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Wu et al. with wherein the battery tab secured to the member comprises two sheets of a metal that are in contact with a first face and a second face of the member, and that are connected to each other via one or more welds, rivets, staples, clamps or clips for the purpose of providing strong binding to the current collector and maintaining high electrical conductivity and low impedance across the junction of tab and current collector (col. 6 lines 64-66,col. 5 line 49).
5.	Claims 16-19 ,37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Juzkow et al. and in further view of Fischbach et al. (US3513034).
	Wu et al. and Juzkow et al. discloses the self standing electrode described above. Wu et al. fail to disclose a battery tab secured to the electrode that comprises: a body; a first leg extending from the body of the battery tab; and a second leg extending from the body of the battery tab, wherein the electrode body is positioned 
Fischbach et al. teaches a battery tab secured to the electrode that comprises: a body; a first leg extending from the body of the battery tab; and a second leg extending from the body of the battery tab, wherein the electrode body is positioned between the first leg and the second leg, and the first leg contacts the first face of the electrode body and the second leg contacts the second face of the electrode body for the purpose to insure the highest possible mechanical and electrical contact (col. 1 lines 59-61, col. 2 lines 32-40, figure 1).
As to claims 17-19, Wu et al. fail to disclose wherein the first leg covers less than 50% of the surface area of the first face of the self-standing body, and the second leg covers less than 50% of the surface area of the second face of the self-standing body, wherein the first leg covers less than 33% of the surface area of the first face of the self-standing body, and the second leg covers less than 33% of the surface area of the second face of the self-standing body, wherein the first leg covers less than 25% of the surface area of the first face of the self-standing body, and the second leg covers less than 25% of the surface area of the second face of the self-standing body. Fischbach et al. teaches wherein the first leg covers less than 50% of the surface area of the first face of the self-standing body, and the second leg covers less than 50% of the surface area of the second face of the self-standing body, wherein the first leg covers less than 33% of the surface area of the first face of the self-standing body, and the second leg 
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Wu et al. with wherein the first leg covers less than 50% of the surface area of the first face of the self-standing body, and the second leg covers less than 50% of the surface area of the second face of the self-standing body, wherein the first leg covers less than 33% of the surface area of the first face of the self-standing body, and the second leg covers less than 33% of the surface area of the second face of the self-standing body, wherein the first leg covers less than 25% of the surface area of the first face of the self-standing body, and the second leg covers less than 25% of the surface area of the second face of the self-standing body for the purpose to insure the highest possible mechanical and electrical contact (col. 1 lines 59-61, col. 2 lines 32-40, figure 1).
As to claim 37, Wu et al. fail to disclose an enclosure enclosing the self-standing electrode, the enclosure comprising polymer-coated metal foils and a heat seal. As to the two polymer coated metal foils, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide an enclosure with the two polymer coated metal foils in order to provide optimal results in absence of unexpected results.

Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Wu et al. with an enclosure enclosing the self-standing electrode, the enclosure comprising polymer-coated metal foils and a heat seal for the purpose of providing metal tabs that can be attached to the carbon current collectors outside of the cell and are not in contact with the corrosive electrolyte solution(col. 15 lines 47-60).
Allowable Subject Matter
Claims 20-36,38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest wherein the first leg and the second leg each extends outward from the body of the battery tab, at least a first connection extends from the first leg and through the self-standing body to the second leg, and a first portion of the self-standing body is positioned between the body of the battery tab and the first connection, wherein a second connection extends from the first leg and through 
Claim 39 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,16,37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/5/21,2/16/21,1/13/21,12/11/20 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/           Primary Examiner, Art Unit 1724